Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-12 and 20 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 10/02/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/02/20 is withdrawn.  Claims 13-19, directed to Species II and III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CLAIMS
	3. (Currently Amended) The cutting head operated by a centrifugal force of claim 1, wherein: the internal housing is provided with guide rollers installed on each side surface of the internal housing for reducing friction between the internal housing and the external housing when the internal housing advances and retreats in a state in which the internal housing closely contacts an inner surface of the external housing by wedges.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: EP-3321021-A1, hereinafter EP’021, was found to be the closest prior art.  EP’021 discloses a cutting head (See Figure 4) comprising: an external housing that is rotatable; an internal housing installed within the external housing and configured to advance and retreat in a diameter direction; and a cutting tool unit 330 provided in the internal housing and processing a groove in the cut surface while being advanced and retreated by a micro advance and retreat member (Note: a piezo actuator [0052]) (See Figure 4). 
EP’021 does not disclose wherein the internal housing advances toward a cut surface of a workpiece positioned outside the external housing by a centrifugal force generated by rotation of the external housing and retreats away from the cut surface by an elastic force of an elastic member installed on the internal housing when the centrifugal force is decreased by slowdown of the rotation of the external housing.  EP’021 further does not disclose a micro advance and retreat member which is electrically driven to move in a scale smaller than the movement of the internal housing
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of EP’021, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722